Citation Nr: 1130391	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  06-17 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder   

2.  Entitlement to service connection for residuals of a positive tine test.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2008, the Veteran testified before the undersigned at a Travel Board hearing.  In September 2008, the Board remanded the issues on the front page of this decision.  

The issue of service connection for residuals of a positive tine test is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral plantar fasciitis is attributable to service.  


CONCLUSION OF LAW

Bilateral plantar fasciitis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that during service, she began having problems with her feet.  She states that she was issued the wrong size combat boots and was required to carry heaving equipment.  She used moleskin, Band-Aids, and socks to try to protect her feet and alleviate her feet problems.  She maintains that she has had continuous foot problems since service.  

A review of the service treatment records shows that the Veteran was seen for blisters of both feet in March 1975.  In August 1976, the Veteran reported that she had pain on walking.  An x-ray of the left heel was normal.  Physical examination of the feet at separation was normal.  

Following service, in June 1982, the Veteran was seen for complaints of right foot pain.  There was no history of injury.  Tenderness on the plantar surface of the right heel was noted.  X-rays were negative.  In August 1986, left heel pain was reported.  X-rays were negative.  In June 1992, a minimal plantar spur was shown on the left foot.  In 2001, VA records show that the Veteran was treated for calcaneal spurs as well as bilateral plantar fasciitis.  The subsequent private and VA records revealed continued foot problems from those diagnoses since that time.  

In this case, the Veteran served as a medic during service, as confirmed by her DD Form 214.  She also has worked for a podiatrist.  Thus, she is not only competent to state that she had foot problems during service and since that time, she is competent to report their diagnostic nature as she has a background with medical expertise.  The Veteran is also credible in her reports of foot pain during service and since that time.  The service records document complaints of foot pain, as do post-service records.  

In March 2009, a VA examination was afforded to the Veteran.  The examiner noted the Veteran's inservice complaints of foot pain.  The current diagnosis was bilateral plantar fasciitis.  X-rays showed no significant visualized abnormalities, although small calcaneal spurs were shown on each foot.  The examiner provided an opinion that the bilateral plantar fasciitis was less likely as not caused by active duty since the Veteran's inservice x-rays were normal.  The examiner stated that although the Veteran continued to have bilateral foot pain after service, she gained weight, probably on the basis of hypothyroidism, and additional stress was placed on the feet.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  

The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the VA examiner appeared to emphasize the negative inservice x-rays; however, the examiner did not address whether plantar fasciitis need be shown on x-ray to exist, given the current x-ray findings which did not result in a diagnosis of "plantar fasciitis," rather physical examination resulted in that diagnosis.  In addition, the examiner noted that the Veteran continued to have foot pain after service, but attributed the foot diagnosis to weight gain.  The examiner did not adequately address why the foot pain that began during service and continued after service was not the initial manifestation of the bilateral plantar fasciitis.  Further, the earliest documentation post-service, in the 1980's, does not refer to weight gain as being the cause for the complaints of foot pain during that time period.  Thus, overall, the opinion is incomplete.  

The Board duly notes that the VA examiner has the requisite medical expertise and examined the Veteran.  However, in taking into consideration the Veteran's medical background, the service treatment records documenting complaints of foot pain, the complaints in the early 1980's and since that time of foot pain, the credible reports made by the Veteran of foot pain, and the incomplete VA opinion, the Board finds that the Veteran's competent medical statements are equally probative when compared to the VA examiner's statements.  

The Board therefore finds that these opinions are of equal probative value and are to be afforded the same weight.  Thus, the evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral plantar fasciitis is warranted.


ORDER

Service connection for bilateral plantar fasciitis is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, the Veteran has not been afforded a VA examination with regard to claimed residuals of a positive tine test.  Post-service VA records show that the Veteran has had a positive tuberculosis (TB) test.  She asserts that during service, she was not given a TB test at separation, but had a positive test 3 months after separation.  She was placed on anti-tuberculous medication, Isoniazid (INH), for precaution or treatment.  The Veteran contends that she has residuals of taking that medication, including liver disability.  Since the Veteran has a medical background, the Board finds that the threshold for obtaining a VA examination has been met.  While the Veteran has medical expertise, she does not assert, nor does the record show, that she has expertise with regard to TB, INH, or the complications of such.  Accordingly, she should be afforded the appropriate VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a pulmonologist.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran has tuberculosis or any other pulmonary disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran has any residuals or complications (i.e., kidney problems, liver problems, thyroid problems, etc.) as a result of INH therapy and annual chest x-rays.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


